DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2018/0090611) by Togami (“Togami”).
Regarding claim 1, Togami discloses in FIGs. 8-11 and related text, e.g., a semiconductor device, comprising:
a semiconductor part (FIG. 11, EPI) including a first surface (top), a second surface (bottom), a first region (PTR1) provided between the first surface and the second surface, and a second region (PTR2) provided between the first surface and the second surface; 
a common electrode (BE) provided at the second surface; 
a first electrode (SE1/SP1B) provided on the first surface at the first region; 
a second electrode (SE2/SP2B) provided on the first surface at the second region and separated from the first electrode; 
a first control electrode (GT1) provided in the first region, the first control electrode controlling a current flowing in the first region in a direction connecting the first electrode and the common electrode (meaning, vertical current; see FIG. 11); and 
a second control electrode (GT2) provided in the second region, the second control electrode controlling a current flowing in the second region in a direction connecting the second electrode and the common electrode,
a first trench (see FIGs. 9-10; BE has multiple trenches in it, filled with DIT) being provided in the common electrode.
Regarding claim 7, Togami discloses in FIGs. 8-11 and related text, e.g., wherein a density of the first trench at an end portion of the device is greater than a density of the first trench at a central portion of the device (see FIG. 8; FIGs. 9-10 refer to views that are toward ends of device (A-A and B-B; top and bottom); these are the ones that have trenches in BE; the part without trenches is closer to the middle (C-C cut; FIG. 11); thus meeting limitations [Wingdings font/0xE0] density more toward ends, which has trenches, than the central part, which has no trenches at all).
Regarding claim 8, Togami discloses in FIGs. 8-11 and related text, e.g., wherein a thickness of the common electrode is greater than a thickness of the first electrode and a thickness of the second electrode (depending on where one measures the thicknesses of electrodes, the limitations are met; the claim does not require the measurement to be the overall thickness of electrodes; just generic thickness; for example, by measuring thickness of the first electrodes in a SE1/SE2 parts thereof, the limitations are met).
Regarding claim 9, Togami discloses in FIGs. 8-11 and related text, e.g., wherein the first control electrode extends in a thickness direction of the semiconductor part in the first region, and the second control electrode extends in the thickness direction of the semiconductor part in the second region (see FIG. 11).
Regarding claim 10, Togami discloses in FIGs. 8-11 and related text, e.g., wherein the common electrode includes a silver film (par. 75).
Regarding claim 11, Togami discloses in FIGs. 8-11 and related text, e.g., wherein the first trench does not extend through the common electrode (such embodiment is explicitly taught in FIG. 28B; it is not preferred variation; but, it is a configuration that is explicitly known/tested/described by Togami).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0090611) by Togami (“Togami”) in view of (US-2019/0074359) by Hashizume et al (“Hashizume”).
Regarding claim 2, Togami discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein a second trench is provided in at least one of the first electrode or the second electrode.
Hashizume discloses in FIG. 1 and related text, e.g., wherein a trench is provided in the electrode (FIG. 1, trench in 13/15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Togami with “wherein a trench is provided in the electrode” as taught by Hashizume, since applying a known technique (technique of Hashizume, on how to apply top insulator layer, above the semiconductor, and how to apply metal layer above that, such as electrodes, pads and solder) to a known device ready for improvement (device of Togami; he also has insulator layers, and metal layers above it, but applied differently) to yield predictable results (results are predictable, since both devices are of very similar type (trench gate transistors with top source electrode and bottom drain electrode), with the difference being how the top insulators are applied and metal layers are applied on top of that; hence, why Hashizume has a trench (par. 41); hence, “predictable results” and “ready for improvement”) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
When these specific teachings of Hashizume are applied to device of Togami it will result in “wherein a second trench is provided in at least one of the first electrode or the second electrode”, since such features as “first trench” and “first electrode” and “second electrode” are already taught by Togami.
Regarding claim 3, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the first electrode includes a first metal portion contacting the first surface (FIG. 1 of Hashizume; shows 13/15 contacting top surface of semiconductor), and a second metal portion (FIG. 1, 19/16) provided on the first metal portion, a surface area of the first metal portion is greater than a surface area of the second metal portion (see FIG. 1), and the second trench is provided in at least the first metal portion (see FIG. 1).
Regarding claim 4, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the first metal portion includes mainly aluminum (par. 78).
Regarding claim 5, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the second electrode includes a third metal portion contacting the first surface, and a fourth metal portion provided on the third metal portion, a surface area of the third metal portion is greater than a surface area of the fourth metal portion, and the second trench is provided in at least the third metal portion (same as claim 3 above).
Regarding claim 6, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the third metal portion includes mainly aluminum (same as claim 4 above).
Regarding claim 12, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., a semiconductor device, comprising: a semiconductor part including a first surface, a second surface, a first region provided between the first surface and the second surface, and a second region provided between the first surface and the second surface; a common electrode provided at the second surface; a first electrode provided on the first surface at the first region; a second electrode provided on the first surface at the second region and separated from the first electrode; a first control electrode provided in the first region, the first control electrode controlling a current flowing in the first region in a direction connecting the first electrode and the common electrode; and a second control electrode provided in the second region, the second control electrode controlling a current flowing in the second region in a direction connecting the second electrode and the common electrode (all limitations above, as described in claim 1), a trench being provided in at least one of the first electrode or the second electrode (as described in claim 2).
Regarding claim 13, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the first electrode includes a first metal portion contacting the first surface, and a second metal portion provided on the first metal portion, a surface area of the first metal portion is greater than a surface area of the second metal portion, and the trench is provided in at least the first metal portion (as described in claim 3).
Regarding claim 14, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the first metal portion includes mainly aluminum (as described in claim 4).
Regarding claim 15, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the second electrode includes a third metal portion contacting the first surface, and a fourth metal portion provided on the third metal portion, a surface area of the third metal portion is greater than a surface area of the fourth metal portion, and the trench is provided in at least the third metal portion (as described in claims 3 and 5).
Regarding claim 16, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the third metal portion includes mainly aluminum (as described in claims 4 and 6).
Regarding claim 17, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein a thickness of the common electrode is greater than a thickness of the first electrode and a thickness of the second electrode (as described in claim 8).
Regarding claim 18, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the first control electrode extends in a thickness direction of the semiconductor part in the first region, and the second control electrode extends in the thickness direction of the semiconductor part in the second region (as described in claim 9).
Regarding claim 19, the combined device of Togami and Hashizume disclose in cited figures and related text, e.g., wherein the common electrode includes a silver film (see claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
07/16/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894